                                            Case 3:21-cv-05287-SI Document 20 Filed 08/02/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ARNOLD J. MCCLYMONDS,                             Case No. 21-cv-05287-SI
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING DEFENDANTS'
                                   9             v.                                        UNOPPOSED MOTION TO STAY
                                                                                           PENDING DECISION BY JPML ON
                                  10     SANOFI US SERVICES INC., et al.,                  TRANSFER MOTION
                                  11                    Defendants.                        Re: Dkt. No. 6
                                  12
Northern District of California
 United States District Court




                                  13          Defendants have filed a motion to stay these proceedings pending a decision by the Judicial

                                  14   Panel on Multidistrict Litigation regarding whether this case will be transferred to MDL 2924, In re

                                  15   Zantac (Tanitidine) Products Liab. Litig., No. 9:20-md-2924 (S.D. Fla). Plaintiff has not filed an

                                  16   opposition and has informed the Court’s clerk that he does not oppose the stay motion.

                                  17          Accordingly, the Court GRANTS defendants’ motion to stay. The parties shall promptly

                                  18   notify the Court when the JPML issues a decision regarding transfer.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: August 2, 2021                        ______________________________________
                                                                                      SUSAN ILLSTON
                                  23                                                  United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
